NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-1538
                                      _____________

                                   WILNICK DORVAL,
                                           Appellant

                                              v.

                      KAC 357 INC. d/b/a Plaza Extra Supermarket;
                         WALEED MOHAMMED HAMED
                                 _______________

                             On Appeal from the District Court
                                    of the Virgin Islands
                              (D.C. Civil No. 3-18-cv-00095)
                       District Judge: Honorable Anne E. Thompson
                                     _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 December 10, 2020

       Before: SMITH, Chief Judge, CHAGARES, and MATEY, Circuit Judges.

                                (Filed: December 17, 2020)
                                     _______________

                                        OPINION *
                                     _______________




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       We consider Wilnick Dorval’s claims against Plaza Extra Supermarket and its

owner that for more than a year, store employees harassed and intimidated him because of

his race. Dorval filed this lawsuit in the District Court of the Virgin Islands, alleging mainly

racial discrimination and harassment, 1 and later filed motions for a preliminary injunction,

permanent injunction, and temporary restraints. Following a bench trial, the District Court

found for Appellees on all counts and denied Dorval injunctive relief. Dorval timely

appeals both orders. Finding no error, we will affirm.

                                        I. DISCUSSION

A.     Dorval’s Claims Fail as a Matter of Law

       We review the District Court’s factual findings for clear error and exercise plenary

review over its legal conclusions. Trs. of Nat’l Elevator Indus. Pension, Health Benefit &

Educ. Funds v. Lutyk, 332 F.3d 188, 191 (3d Cir. 2003) (quoting In re Unisys Sav. Plan

Litig., 173 F.3d 145, 149 (3d Cir. 1999)). Applying those standards, we conclude that the

record supports the District Court’s judgment that the evidence did not prove Dorval’s

claims. Dorval points to certain video recordings, but they do not involve Plaza Extra

employees or named defendants. In contrast, other videos introduced at trial show Dorval

shopping at Plaza Extra without interruption or incident. Because there is no basis to set

aside the District Court’s findings, we agree that Dorval has not proven his allegations.




       1
           He also alleged negligence and intentional infliction of emotional distress.
                                               2
B.     Dorval Is Not Entitled to Injunctive Relief

       To obtain a preliminary injunction, 2 Dorval must show: (1) that he has “a reasonable

probability of eventual success” in litigation; (2) that he will suffer irreparable injury absent

injunctive relief; (3) that the balance of harms favors him; and (4) that the relief he requests

is in the public interest. Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017)

(quoting Del. River Port Auth. v. Transamerican Trailer Transp., Inc., 501 F.2d 917, 919–

20 (3d Cir. 1974)). We agree with the District Court that Dorval has not shown that he was

treated differently by the Appellees based on his race. So injunctive relief cannot be

awarded, and the District Court did not abuse its discretion when it denied his motions.

                                       II. CONCLUSION

       Dorval’s evidence presented at trial did not prove his claims. And he has no basis

for injunctive relief. For those reasons, we will affirm.




       2
         Permanent injunctions have a similar standard but are harder to prove, because a
person must show actual success on the merits. Ferring Pharm., Inc. v. Watson Pharm.,
Inc., 765 F.3d 205, 215 n.9 (3d Cir. 2014). Because Dorval cannot meet the preliminary
injunction standard, he does not meet the requirements for a permanent injunction. We lack
jurisdiction to review the grant or denial of Dorval’s request for a temporary restraining
order. Robinson v. Lehman, 771 F.2d 772, 782 (3d Cir. 1985) (“The denial of a temporary
restraining order is not generally appealable unless its denial decides the merits of the case
or is equivalent to a dismissal of the claim.”). The exceptions for review do not apply here,
because the merits were decided by the District Court’s order and judgment after the trial,
not by the order on the motion for a temporary restraining order.
                                               3